Title: To John Adams from Henry Knox, 4 December 1793
From: Knox, Henry
To: Adams, John



Sir.
War Department—December 4th. 1793.

In obedience to the direction of the President of the United States, I have the honor to submit to the Senate, the instructions to the Commissioners appointed to treat with the hostile Indians North of the Ohio, and their report in the form of a journal of their proceedings. And also, a statement of the troops in the Legion of the United States, and certain intelligence from major general Wayne.
I have the honor to be, / with great respect, / Sir, / Your most obedt: Servt:

H Knoxsecy of War—
